Case: 13-11875   Date Filed: 01/10/2014   Page: 1 of 14




                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11875
                         Non-Argument Calendar
                       ________________________

                        Agency No. A076-774-101


RENATA TUSLOVA,
PETR EGER,
a.k.a. Peter Eger,

                                                                     Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 10, 2014)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 13-11875   Date Filed: 01/10/2014    Page: 2 of 14




      Renata Tuslova and Petr Eger (collectively the “Petitioners”) seek review of

the order of the Board of Immigration Appeals (“BIA”) affirming the Immigration

Judge’s (“IJ”) denial of their motion to reconsider the IJ’s prior denial of their

motion to reopen based on ineffective assistance of counsel. We dismiss in part

and deny in part the petition for review.

                            I. BACKGROUND FACTS

      The Petitioners are a married couple who are natives and citizens of the

Czech Republic. They each entered the United States in 1996 on a non-immigrant

visa, which they overstayed. In October 2009, the Department of Homeland

Security (“DHS”) filed Notices to Appear charging each of the Petitioners with

removability, pursuant to the Immigration and Nationality Act (“INA”)

§ 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), for remaining in the United States longer

than permitted. The Petitioners admitted the allegations in the NTA and conceded

removability.

      With the assistance of prior counsel, the Petitioners filed applications for

cancellation of removal, pursuant to INA § 240A(a), 8 U.S.C. § 1229b(a), alleging

that their U.S.-born son would suffer exception and extremely unusual hardship if

they were removed to the Czech Republic. On May 17, 2011, after a merits

hearing, the IJ denied the Petitioners’ applications for cancellation of removal,

finding that the Petitioners had failed to show that their removal would result in the
                                              2
              Case: 13-11875     Date Filed: 01/10/2014   Page: 3 of 14


requisite hardship to their son. The Petitioners did not file an appeal with the BIA,

making the IJ’s removal order final. See 8 C.F.R. § 1003.39 (providing that the

IJ’s decision becomes final upon the expiration of the time to appeal if no appeal is

taken).

      Instead, on July 6, 2011, the Petitioners, through new counsel, filed a motion

to reopen claiming ineffective assistance of their prior counsel. The Petitioners

alleged that their prior counsel had not explained the nature of, and requirements

for, cancellation of removal and, as a result, they had not presented sufficient

evidence of the hardship to their son. The Petitioners included documents

indicating they had filed a bar complaint against their prior counsel and had

notified their prior counsel of the bar complaint.

      On July 18, 2011, the IJ denied the motion to reopen. The IJ disbelieved the

Petitioners’ claim that their prior counsel failed to advise them of what was

required to obtain cancellation of removal because they had in fact presented

evidence relevant to each of the requirements for relief, including their presence in

the United States, their good moral character, and the hardship to their son.

Alternatively, the IJ concluded that the Petitioners did not show they were

prejudiced by their prior counsel’s actions because they did not point to any new

evidence of their son’s hardship that they would have submitted at the removal




                                              3
              Case: 13-11875      Date Filed: 01/10/2014   Page: 4 of 14


hearing if they had been given proper advice. Again, the Petitioners did not appeal

to the BIA.

      On August 18, 2011, the Petitioners filed with the IJ a motion to reconsider

her prior decision denying their motion to reopen. The Petitioners argued that the

IJ had overlooked their arguments about prejudice, had applied the wrong legal

standard in considering prejudice, and had overlooked precedent regarding motions

to reopen based on ineffective assistance. The Petitioners also asserted that they

had new and material evidence of their son’s hardship. Attached to their motion

for reconsideration was: (1) their prior counsel’s response to their bar complaint, in

which he denied unprofessional representation; (2) a letter from a licensed

counselor who had treated the Petitioners’ son; (3) their son’s medical records; and

(4) a statement from their son.

      In her letter, the counselor stated that the Petitioners’ son had low energy,

poor appetite, and difficulty sleeping and concentrating because he was concerned

about his family returning to the Czech Republic. The Petitioner’s son was

worried about his ability to obtain an education in the Czech Republic because of

his limited Czech language abilities. He was also afraid of being in a new

environment because, due to his premature birth, he was below average in height

and weight. The son’s medical records indicated that he was diagnosed with, and

was being treated for, short stature.


                                              4
                Case: 13-11875       Date Filed: 01/10/2014       Page: 5 of 14


       In his statement, the Petitioners’ son stated that he was afraid for his

family’s lives because of his parents’ involvement in helping apprehend some

criminals. 1 Because of his fear, he could not sleep and had nightmares. The son

stated that he worried that his parents would be unable to find jobs in the Czech

Republic, that he would have difficulties in school because he did not read or write

Czech, and that he would be teased.

       On August 31, 2011, the IJ denied the Petitioners’ motion to reconsider.

The IJ determined that the Petitioners had not demonstrated any errors of fact or

law in her prior decision. The IJ treated the Petitioners’ submission of additional

evidence as a request to sua sponte reopen the removal proceedings (because they

were number-barred from otherwise moving to reopen) and declined to do so. 2

The IJ pointed out that the son’s premature birth, short stature, and educational

disadvantages in the Czech Republic were all discussed during the merits hearing

and that there was no evidence of the counselor’s qualifications. The IJ concluded

that the son’s issues were “quite normal anxiety” in light of his parents’ uncertain

immigration status.

       On September 29, 2011, the Petitioners filed a notice of appeal with the BIA

challenging the IJ’s denial of their motion for reconsideration. In their BIA brief,

       1
       The Petitioners had assisted Illinois and DHS officials with an investigation of an
immigration fraud scam that preyed upon Czech immigrants.
       2
         The Petitioners have never challenged the IJ’s finding that they were number-barred
from filing a motion to reopen and do not raise that issue in this Court.
                                                   5
                     Case: 13-11875        Date Filed: 01/10/2014       Page: 6 of 14


the Petitioners argued that they had shown prejudice from their prior counsel’s

ineffective assistance and that the IJ had applied an incorrect legal standard in

assessing prejudice. The Petitioners also submitted to the BIA copies of their

motion to reopen and motion for reconsideration that were previously filed with

the IJ.

          On April 3, 2013, the BIA affirmed the IJ’s denial of the motion for

reconsideration of the denial of the motion to reopen. The BIA first stressed that it

had jurisdiction to review only the IJ’s denial of the motion for reconsideration,

citing 8 C.F.R. § 1003.39, which provides that, if no appeal is filed, an IJ’s

decision becomes final once the time to appeal expires. 3 The BIA agreed with the

IJ that the Petitioners had not identified any error of law or fact in the denial of the

motion for reconsideration.

          The BIA acknowledged the Petitioners’ resubmission of the motions to

reopen and to reconsider. The BIA construed their resubmission as a motion to

remand to the IJ. The BIA denied the motion to remand because all of the

evidence attached to these motions previously was submitted to, and considered

by, the IJ, who had determined that the evidence was insufficient to justify

reopening. On April 26, 2013, the Petitioners filed this petition for review




          3
              The Petitioners do not challenge the BIA’s jurisdictional ruling.
                                                          6
              Case: 13-11875     Date Filed: 01/10/2014   Page: 7 of 14


challenging the BIA’s April 3, 2013 decision affirming the IJ’s denial of the

motion for reconsideration of the denial of their motion to reopen.

                                 II. DISCUSSION

A.    Jurisdiction

      The government argues that we lack jurisdiction to review several arguments

raised in the petition for review. We determine our subject matter jurisdiction de

novo. Sanchez Jiminez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007).

      The Petitioners ostensibly seek review of the denial of their motion for

reconsideration of the denial of the motion to reopen. Most of their argument,

however, relates to the underlying decisions to deny their request for cancellation

of removal and to deny their motion to reopen. Specifically, the Petitioners

primarily contend that their removal proceedings should have been reopened

because their prior counsel was ineffective in advising them about how to obtain

cancellation of removal and that bad advice prejudiced their ability to present

sufficient proof of their son’s hardship at their removal hearing.

      We conclude that we do not have jurisdiction to review the final removal

order denying the Petitioners’ application for cancellation of removal for several

reasons. First, the petition for review was filed on April 13, 2013, more than thirty

days after the entry of the May 17, 2011 final removal order, and thus is untimely

under INA § 242(b)(1), 8 U.S.C. § 1252(b)(1), with respect to that order. See Lin


                                              7
               Case: 13-11875    Date Filed: 01/10/2014   Page: 8 of 14


v. U.S. Att’y Gen., 677 F.3d 1043, 1045 (11th Cir. 2012) (stating that the thirty day

limit for filing a petition for review under § 1252(b)(1) “‘is mandatory and

jurisdictional’” (quoting Dakane v. U.S. Att’y Gen., 371 F.3d 771, 773 n.3 (11th

Cir. 2004)).

      Second, because the Petitioners did not appeal the IJ’s removal order or

denial of cancellation of removal to the BIA, those issues are not exhausted. See

INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y Gen.,

463 F.3d 1247, 1251 (11th Cir. 2006). Third, even if the Petitioners had timely

filed their petition for review and had exhausted their administrative remedies with

respect to cancellation of removal, we would still lack jurisdiction to review an IJ’s

denial of cancellation of removal because it was based on the purely discretionary

determination that the Petitioners had not satisfied the exceptional and extremely

unusual hardship requirement under INA § 240A(b)(1)(D), 8 U.S.C.

§ 1229b(b)(1)(D). See INA § 242(a)(2)(B)(i), 8 U.S.C. § 1252(a)(2)(B)(i);

Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221-23 (11th Cir. 2006) (concluding

that § 1252(a)(2)(B)(i) precludes appellate review of the purely discretionary

determination that an alien has failed to satisfy the “exceptional and extremely

unusual hardship” standard for cancellation of removal). Thus, to the extent the

Petitioners challenge the IJ’s underlying removal order denying their application

for cancellation of removal, we dismiss the petition for lack of jurisdiction.


                                              8
              Case: 13-11875     Date Filed: 01/10/2014    Page: 9 of 14


      To the extent the Petitioners seek review of the IJ’s denial of the Petitioners’

motion to reopen based on ineffective assistance of counsel, the Petitioners did not

appeal the IJ’s denial of their motion to reopen to the BIA. Moreover, later on the

BIA, in denying the motion for reconsideration, stressed that it had jurisdiction to

review only the IJ’s denial of the motion for reconsideration. The Petitioners, in

this Court, have not challenged that jurisdictional ruling by the BIA, which is

another reason why we can only review the denial of the motion for

reconsideration.

      Moreover, to the extent the Petitioners’ motion for reconsideration argued

that their son would suffer the requisite hardship, we lack jurisdiction to review

this argument. When the review of the underlying order is precluded by the INA’s

jurisdiction-stripping provisions, our “jurisdiction to entertain an attack on that

order mounted through” a motion to reopen or to reconsider is also curtailed. Patel

v. U.S. Att’y Gen., 334 F.3d 1259, 1262 (11th Cir. 2003); see also Guzman-Munoz

v. U.S. Att’y Gen., 733 F.3d 1311, 1313-14 (11th Cir. 2013). Because we lack

jurisdiction to review the IJ’s determination that the Petitioners failed to show their

son would suffer an exceptional and extremely unusual hardship, we also lack

jurisdiction to review that issue when raised in the context of a motion to reopen or

a motion to reconsider. Thus, to the extent the petition for review argues that the




                                              9
              Case: 13-11875     Date Filed: 01/10/2014     Page: 10 of 14


Petitioners’ motion for reconsideration established such a hardship, we dismiss

their petition.

       Finally, in ruling on the motion for reconsideration, the IJ construed the

Petitioners’ submission of additional evidence as a request for sua sponte

reopening, and denied that request, too. To the extent the Petitioners challenge that

discretionary ruling, we lack jurisdiction and dismiss the petition. See Lenis v.

U.S. Att’y Gen., 525 F.3d 1291, 1292-94 (11th Cir. 2008) (concluding that we lack

jurisdiction to review the exercise of the discretionary authority to reopen cases sua

sponte).

       In sum, our jurisdiction in this case is limited to only: (1) the IJ’s denial of

the Petitioners’ motion to reconsider on the ground that they did not identify any

errors of law or fact in the denial of their motion to reopen; and (2) the BIA’s

refusal to remand the Petitioners’ case to the IJ for consideration of their

resubmitted motions to reopen and to reconsider.

B.     Motion for Reconsideration of the Motion to Reopen

       “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the Immigration Judge’s prior decision and shall be

supported by pertinent authority.” 8 C.F.R. § 1003.23(b)(2); see also INA

§ 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C). A motion to reconsider that “merely

republishes the reasons that failed to convince the tribunal in the first place gives


                                               10
               Case: 13-11875       Date Filed: 01/10/2014       Page: 11 of 14


the tribunal no reason to change its mind.” Calle v. U.S. Att’y Gen., 504 F.3d
1324, 1329 (11th Cir. 2007) (quotation marks omitted). Consequently, a motion to

reconsider that merely reiterates previously presented arguments does not specify

errors of fact or law “as required for a successful motion to reconsider.” Id. 4

       Here, the IJ did not abuse its discretion in denying the Petitioners’ motion

for reconsideration. In their reconsideration motion, Petitioners asserted that the

IJ, in denying their motion to reopen, had applied the wrong legal standard for

assessing prejudice. This claim lacked merit.

       To obtain reopening based on ineffective assistance, an alien must show that

“the performance of counsel [was] so inadequate that there is a reasonable

probability that but for the attorney’s error, the outcome of the proceedings would

have been different.” Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1273 (11th Cir.

Cir. 2005). In denying their motion to reopen, the IJ explained that the Petitioners

had not presented any evidence of their son’s hardship that they would have

submitted but for their attorney’s bad advice, and thus they had “not demonstrated

any evidence that if they had had a different attorney, the result in court would

have been any different.” The IJ applied the correct legal standard in evaluating

whether the Petitioners had shown prejudice.



       4
         We review for an abuse of discretion the denial of a motion to reconsider. Calle, 504
F.3d at 1328.
                                                   11
              Case: 13-11875     Date Filed: 01/10/2014    Page: 12 of 14


      The Petitioners’ reconsideration motion also argued that the IJ had

“overlooked” their prejudice argument. The Petitioners then reiterated the same

prejudice arguments they already had made in their motion to reopen, which is

insufficient. See Calle, 504 F.3d at 1329. Given that the Petitioners’ motion to

reconsider did not identify any errors of law or fact in the IJ’s denial of their

motion to reopen, the IJ did not abuse its discretion in denying the motion for

reconsideration.

B.    BIA’s Denial of Remand

      The Petitioners also challenge the BIA’s denial of what it construed as a

motion to remand so the IJ could consider documents the Petitioners had submitted

to the BIA. These documents consisted of the Petitioners’ previously filed motion

to reopen and motion for reconsideration and their supporting evidence. Because

the IJ had already found that the evidence supporting these motions was

insufficient to reopen the Petitioners’ case, the BIA concluded that the Petitioners

had “not demonstrated that this previously considered evidence warrants a remand

of their case.”

      If an alien submits evidence to the BIA while an appeal is pending, the BIA

generally treats it as a motion to remand for further proceedings before the IJ. See

8 C.F.R. § 1003.2(c)(4), (d)(3)(iv). If the motion to remand “is really in the nature

of a motion to reopen or a motion to reconsider, it must comply with the


                                              12
              Case: 13-11875       Date Filed: 01/10/2014      Page: 13 of 14


substantive requirements for such motions.” Matter of Coelho, 20 I & N. Dec.

464, 471 (BIA 1992); see also Matter of Rivas, 26 I. & N. Dec. 130, 136 (BIA

2013) (stating that “the requirements for a motion to remand are essentially the

same as for a motion to reopen”). The BIA may deny a motion to reopen that fails

to introduce previously unavailable and material evidence. Chacku v. U.S. Att’y

Gen., 555 F.3d 1281, 1286 (11th Cir. 2008); see also 8 C.F.R. § 1003.2(c)(1). 5

       The BIA did not abuse its discretion in refusing to remand the Petitioner’s

case to the IJ for consideration of the documents the Petitioners had submitted to

the BIA. The Petitioners do not dispute that the evidence attached to the two

motions was previously available and in fact had already been considered by the IJ

and found insufficient to warrant reopening.

       Instead, the Petitioners argue that because their motion to reopen/remand

was based on ineffective assistance of counsel, they were not required to produce

new evidence. Contrary to the Petitioners’ argument, the BIA did not opine in

Matter of N-K- & V-S-, that a motion to reopen based on ineffective assistance of

counsel need not be supported by new evidence. See generally 21 I. & N. Dec.

879, 881 (BIA 1997). In fact, in Matter of N-K- & V-S-, the BIA granted the

motion to reopen because the applicants had presented new evidence, namely, a

declaration from one of the applicants about their prior counsel’s deficient

       5
        We review the BIA’s denial of a motion to remand, construed as a motion to reopen, for
abuse of discretion. Chacku, 555 F.3d at 1286.
                                                 13
                Case: 13-11875   Date Filed: 01/10/2014   Page: 14 of 14


performance and a letter from the prior counsel confirming the facts in the

declaration. Id. at 880-81. Thus, Matter of N-K- & V-S- does not support the

Petitioners’ argument that they were not required to submit new evidence with

their motion to remand/reopen filed with the BIA.

      Because the evidence was clearly available, and the IJ had already

considered it, the BIA did not abuse its discretion in not remanding the case back

to the IJ. Thus, we deny the petition with respect to the issues over which we have

jurisdiction.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                             14